Citation Nr: 1022892	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to June 
1946, and from January 1947 to December 1951.  He also served 
for many years in the reserve.  He died in December 2001.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Jackson Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2006, the RO deferred the issue on appeal in order to 
obtain an opinion from the office of the Director of 
Compensation and Pension Service of the Veterans Benefits 
Administration regarding the Veteran's exposure to radiation 
and the likelihood that such exposure led to the Veteran's 
squamous cell carcinoma.  An opinion was obtained and is 
included in the Veteran's claims file.

The Board notes that the appellant was scheduled for a travel 
board hearing in May 2010 at the VA Regional Office in 
Boston, Massachusetts.  The appellant was notified of, but 
failed to appear for, the scheduled hearing and no good cause 
was given for such failure to appeal.  The appellant's 
request for a hearing is therefore considered withdrawn.  §38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran was exposed to radiation due to his 
participation in Operation Sandstone.  

2.  The Veteran died in December 2001 of squamous cell 
carcinoma secondary to bacteremia.

3.  A June 2006 rating decision granted service connection 
for bladder cancer on an accrued basis.  The decision held 
that bladder cancer was presumed to have been incurred in 
service based on Veteran's radiation exposure.

4.  The Veteran's bladder cancer did not contribute 
substantially or materially to his death, or aid or lend 
substantially or materially to his death, or aid or lend 
assistance to the production of his death.

5.  The Veteran's squamous cell carcinoma was not related to 
his military service to include his in-service exposure to 
radiation.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed by, an injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in June 2006 of the information and evidence needed to 
substantiate and complete her claim.  In February 2008 the 
appellant was provided with information regarding the 
assignment of an effective date.  The issue was readjudicated 
in a February 2008 statement of the case.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
because the RO's adjudication of a claim for dependency and 
indemnity compensation benefits hinges first on whether a 
veteran was service-connected for any condition during his 
lifetime, the notice in such a claim must include, inter 
alia, a statement of the conditions (if any) for which a 
veteran was service-connected at the time of his death.  Id. 
at 352-53.  In this case, while the Veteran was not service 
connected for any disabilities at the time of his death, the 
appellant was granted service connection for bladder cancer 
on an accrued basis in June 2006.  She was notified of this 
decision in the same month.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records, and providing an 
opportunity for a hearing.  The evidence shows that any VA 
error in notifying or assisting the appellant does not 
reasonably affect the fairness of this adjudication.  Indeed, 
the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).
 
A Veteran's death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service if 
it resulted from injury or disease attributable to the use of 
tobacco products by a Veteran during active service.  38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Treatment records show that the Veteran initially sought 
treatment in January 2001 for jaw pain.  Treatment notes 
dated in July 2001 noted that a right retromolar trigone 
ulcerative neoplasm was found during oromaxillofacial 
surgery.  A biopsy found invasive squamous cell carcinoma of 
the right lateral tongue, right tonsillar fossa and right 
maxillary vestibule.  December 2001 treatment records note 
that the in September 2001, the Veteran underwent a complete 
resection of squamous cell cancer of the neck and radiation 
therapy.  In December 2001, he was admitted to the hospital 
and diagnosed with bacteremia.  After being treated for 
shortness of breath, on December 21, 2001, the Veteran died.  
An autopsy was not performed.  The death certificate lists 
squamous cell carcinoma secondary to bacteremia as the cause 
of death.

After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran's record shows that historically he was treated for 
bladder cancer in 1991.  January 2001 treatment notes 
remarked that the Veteran was counseled regarding the need 
for a cystoscopy in order to check his bladder and that the 
Veteran flatly refused to have this procedure performed.  The 
Veteran's later 2001 records pertaining to his death are 
silent for any residuals of bladder cancer, and they offer no 
opinion addressing any relationship between bladder cancer 
and squamous cell carcinoma of the right retromolar trigone.  

The preponderance of the evidence is against finding that the 
Veteran's squamous cell carcinoma was due to his in-service 
radiation exposure.  Extensive research was conducted to 
determine whether that exposure led to his right retromolar 
trigone squamous cell carcinoma.  In an October 2007 advisory 
opinion, the Director of Compensation and Pension, having 
reviewed the Veteran's claims file, a dose summary from the 
Defense Threat Resolution Agency and a memorandum from the VA 
Chief Public Health and Environmental Hazards Officer, 
determined that there was no reasonable possibility that the 
Veteran's cancer of the retromolar trigone area resulted from 
radiation exposure in service.  See Advisory Opinion, October 
12, 2007.  

The advisory opinion was based on reports which included the 
use of the Interactive Radioepidemiological Program, a 
program utilized to estimate the likelihood that radiation 
was responsible for the Veteran's squamous cell carcinoma, 
which determined with a 99 percent certainty that it was 0.36 
percent likely that radiation caused the Veteran's carcinoma.  
It is also noted that the appellant's statement regarding the 
Veteran's exposure was considered in the creation of the 
radiation dose assessment report.  The Board finds the 
advisory opinion probative to show that the Veteran's 
radiation exposure did not contribute in any way to his 
death.

The evidence shows that the neither the Veteran's exposure to 
radiation nor his bladder cancer were related to the cause of 
his death, and the preponderance of the evidence is against 
any suggestion that they contributed substantially or 
materially to the cause of death, that they lent or combined 
to cause death, or that they aided or lent assistance to the 
production of death.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's many years of 
honorable and faithful service to the United States.  The 
Board, however, is obligated to decide cases based on the law 
and the evidence, and not on equity.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).
 
The Board also considered the appellant's sincerely held 
belief that the Veteran's exposure to radiation caused his 
death.  Her lay opinion, however, is not competent evidence 
upon which to establish entitlement to the benefit sought on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the 
appellant's claim, entitlement to service connection for 
cause of the Veteran's death must be denied.




ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


